O'Sullivan, J., Section 62, Rules of Practice, provides that:
      "Where the pleadings do not fully disclose the ground of claim or defense, and the adverse party desires an order for fuller and more particular statements, he shall make his motion in writing, stating briefly the grounds thereof and the particulars desired."
Assuming the motion in this case to be proper, it nevertheless fails to comply with the rule in that no grounds are set forth on which to predicate any order.
   Accordingly the motion is denied.